Title: From Thomas Jefferson to Abraham Walton, 7 December 1786
From: Jefferson, Thomas
To: Walton, Abraham



Sir
Paris Dec. 7. 1786

The Marquis de la Fayette happened to be out of town when I received the honor of your letter. This circumstance has occasioned the delay of my answer. I now inclose you his letter to the Bishop of Orleans. He desires me also to inform you that he had recommended you to the Marquis du Crest, Chancellor to the D. d’Orleans, now at Orleans, who is therefore prepared to receive you, should you think proper to wait on him. As you are pleased to ask my opinion as to the courses of lectures worthy your attention, I take the liberty of giving it, that there being no professors of botany or chemistry, it will be more advantageous to you to apply your whole time to the French language than to lectures in any other branch of science; if you could have an opportunity there of learning Italian or Spanish, either of these would well merit to divide your time with the French. I expect within about a fortnight to go to the South of France to try whether the mineral waters there can restore to me the use of my hand. I shall probably be absent two or three months. If I can render you any service before my departure, I beg you to command it, as I shall be happy in finding an occasion of being useful to you. I have the honor to be Sir your most obedient & most humble servant,

Th: Jefferson

